Citation Nr: 0508320	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  94-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back strain.

2.  Entitlement to an earlier effective date than October 25, 
1993, for the grant of a 40 percent rating for low back 
strain.

3.  Entitlement to an earlier effective date than December 
16, 1996, for a grant of special monthly compensation for the 
loss of use of a creative organ.   

(The issues of entitlement to wavier of recovery of $3,200 of 
compensation indebtedness, to include the issue of whether 
the debt was properly created; the propriety and effective 
date of a monthly apportionment of $400 of VA compensation 
benefits granted on behalf of the veteran's daughter [redacted] in 
the custody of his former spouse while qualifying as a 
dependent child of the veteran; and entitlement to payment or 
reimbursement of unauthorized medical expenses arising from 
medical treatment from July 1, 1993, to July 16, 1993, at 
Roanoke Memorial Hospital, will be addressed in separate 
decisions of the Board.)

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1973.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the veteran's claim for a 
rating in excess of 20 percent for low back strain.  A 
Statement of the Case (SOC) addressing this issue was 
completed in August 1994.  The veteran perfected an appeal 
with respect to this issue to the Board, which remanded the 
claim for additional development in January 1997.  

Following the January 1997 Board remand, the rating for low 
back strain was increased to 40 percent, effective from 
October 25, 1993, by an August 2001 rating decision.  While 
the RO has "closed" the appeal with respect to the rating 
for the veteran's low back strain (which is understandable 
given the fact that the veteran has been somewhat vague in 
his communications with the RO), the Board's review of the 
record reveals a statement from the veteran dated in November 
2001 in which he indicated that his back disability had 
worsened since it was last rated, and he requested a "re-
evaluation" of this disability.  The record does not 
otherwise reveal a sufficiently definitive written statement 
expressing a desire by him to withdraw his appeal with 
respect to this issue.  Thus, as the veteran is presumed to 
seek the maximum available benefit for a disability, the 
issue of the rating assigned for low back strain remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The August 2001 rating decision also granted the veteran 
entitlement to special monthly compensation (SMC) for the 
loss of use of a creative organ, effective from December 16, 
1996, as well as additional benefits.  The veteran filed a 
notice of disagreement with respect to the effective dates 
assigned for the 40 percent rating for low back strain and 
SMC for the loss of use of a creative organ, as well as the 
additional benefits granted by the August 2001 rating 
decision, and an SOC addressing these issues was completed in 
July 2002.  A substantive appeal with respect to the issues 
addressed in this SOC was submitted in August 2002.  

Thereafter, earlier effective dates were granted for the 
"additional" benefits granted in the August 2001 rating 
decision, but not the 40 percent rating for low back strain 
or the award of SMC for loss of use of a creative organ, by 
rating decision dated in September 2003.  Following the 
grants of these earlier effective dates, the veteran was 
contacted and asked which issues he wished to continue to 
appeal, and the veteran by statement received in November 
2003 responded that he wished to continue his appeal with 
respect to the issues of entitlement to earlier effective 
dates for the 40 percent rating for low back strain and SMC 
for the loss of use of a creative organ.

The veteran also indicated in this November 2003 statement 
that he wished to continue his appeal with respect to his 
claim for entitlement to service connection for a left elbow 
disability, secondary to the service-connected back 
disability, a claim which was ultimately granted by a 
February 2004 rating decision.  As such, the Board finds that 
the only earlier effective date claims currently on appeal 
are those with respect the 40 percent rating for low back 
strain and the grant of SMC for the loss of use of a creative 
organ.  Those two issues, as well as the issue of entitlement 
to an increased rating for low back strain, are thus the only 
issues that need be addressed in the Remand below.   

In December 1996, a hearing was held with respect to the 
veteran's claim for an increased rating for low back strain, 
and an issue addressed in another Board decision, before a 
Veterans Law Judge who is no longer in the employ of the 
Board. The law provides that the Veterans Law Judge who 
conducts a hearing on a claim shall, except in cases of 
reconsideration under 38 U.S.C.A. § 7103, participate in 
making the final determination of the claim.  38 U.S.C.A. 
§ 7107(c) (West 2002).  The record does not reflect that that 
veteran was sent a letter specifically asking him whether he 
desired to have a hearing before another Veterans Law Judge 
in light of the fact that the person who conducted the 
December 1996 hearing is no longer in the employ of the 
Board.  A February 2002 Report of Contact, completed in the 
context of a request for a hearing before a Veterans Law 
Judge at a VA regional office in connection with a legal 
issue not the subject of this remand, indicates that when 
informed as to the potential delay that would result from 
scheduling a hearing before a Veterans Law Judge, the veteran 
replied that he did not wish to attend such a hearing, and 
requested resolution of, as noted in the Report of Contact, 
"all current appeals and Remand issues." 

Thereafter, the substantive appeal submitted by the veteran 
in August 2002, which includes reference to his claims for 
earlier effective dates for the benefits granted by the 
August 2001 rating decision, did include a request for a 
hearing on these matters before a Veterans Law Judge in 
Washington DC.  A hearing conducted by a Hearing Officer at 
the RO that included a discussion of the veteran's earlier 
effective date claims was conducted in April 2003.  While it 
is thus not entirely clear to the Board from the record 
whether the veteran wishes to attend a hearing before a 
Veterans Law Judge with respect to the issues the Board has 
found to be properly addressed in the Remand below, we will 
proceed as if the veteran's requests with respect to hearings 
have been satisfied.  In making this determination, the Board 
nonetheless emphasizes that the veteran has every right to be 
scheduled for a hearing before a Veterans Law Judge, and he 
may request such a hearing if that is his desire.  



REMAND

Additional development and processing must be accomplished by 
the RO given the fact that it has not completed a 
Supplemental Statement of the Case (SSOC) addressing the 
claim for an increased rating for low back strain as required 
by 38 C.F.R. § 19.31 (2004).  In addition, during the 
pendency of the veteran's appeal, new regulations have twice 
been promulgated regarding the rating of spinal disabilities 
and intervertebral disc syndrome, effective September 23, 
2002.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, DC 5293 (2004)) and effective September 
26, 2003; 68 Fed. Reg. 51,454-456 (Aug, 27, 2003).  While it 
is unclear whether the veteran's back disability includes 
intervertebral disc syndrome, this remand will afford the RO 
the opportunity to specify whether the service-connected back 
disability includes disc disease, and to consider the 
applicable new criteria.  This action would avoid any 
potential prejudice to the veteran which would result from 
initial application of these criteria by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); VAOPGCPREC 
Nos.6-92 and 16-92, 57 Fed. Reg. 49,744, 49747 (1992). 

The Board finds that, because the matter of the rating for 
the service-connected back disability may have an impact upon 
the earlier-effective-date claims that have been perfected to 
the Board, and to avoid piecemeal decisionmaking, the 
interests of judicial economy warrant deferral of the 
adjudication of these issues at this time, and the RO will be 
requested to readjudicate those issues pending the results 
from the development requested below.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  


1.  Following any development action 
deemed appropriate, the RO should 
readjudicate the veteran's claim for an 
increased rating for low back strain 
consistent with application of all 
appropriate laws and regulations, to 
include the amended legal criteria 
reference above, and consideration of any 
additional information obtained.  The RO 
should then, consistent with the 
resolution of the claim for an increased 
rating for low back strain, readjudicate 
the issues of entitlement to an earlier 
effective date than October 25, 1993, for 
the grant of a 40 percent rating for low 
back strain and entitlement to an earlier 
effective date than December 16, 1996, 
for a grant of SMC for the loss of use of 
a creative organ.

2.  To the extent this readjudication 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any additional 
evidence obtained as a result of the 
development requested above; and, as 
applicable, revised criteria for rating 
intervertebral disc syndrome and spinal 
disabilities.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



